DETAILED ACTION
Applicant: OGINO, Yoshihiko; KAJIMURA, Yoichi; SAHARA, Takahiro; TAGUCHI, Kunio; SASAGAWA, Yasushi; MIZUNO, Hitoshi; & MITANI, Shota
Assignee: Dai Nippon Printing Co., LTD.
Attorney: Brian L. Repper (Reg. No.: 68,517)
Filing: Amendment filed 20 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 18-21 and 23-28 are currently pending before the Office, and claims 18-21, 23-24, and 26-28 have been further amended to make them definite.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 was filed after the mailing date of the Non-Final Rejection on 09/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pages 11-12, filed 20 December 2021, with respect to formality objections and §112(b) rejections have been fully considered and are persuasive in that the suggested amendments have been made.  The objections of the Drawings, Specification, & claims have been withdrawn, and the rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 18-21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 18 and 21, the closest prior art references are:
Nippon (JP 2013-088226 A) – which discloses a transmission type color calibration chart (Nippon: Figs. 1-2 transmission color charts 11A-11B) including a transparent substrate (12), a color bar group (Fig. 1 color patches P1-P24; Pg. 4, Final Paragraph) including first and second colors with coordinate points on a xy chromaticity diagram (Fig. 5).  However, Nippon fails to disclose transmission spectrums of the first and second colors’ color bars have peak tops that are respectively separated, it fails to disclose the color bar group further includes violet and near infrared, and fails to disclose 50% relative transmittance of the violet and the near infrared color bar transmission spectrums.
Taura (JP H11-341502 A) – which discloses color correction (Taura: Fig. 1 correction circuit 166; Pg. 3, 11th Full Paragraph (F.P.) gamma correction circuit 166 . . . for faithful color reproduction) using an infrared cut filter (19) to adjust gain of color signals (Abstract) and a coordinate system (Fig. 5) when imaging a color bar chart with seven colors (Pg. 4, 8th F.P.).  However, Taura fails to disclose a transmission type color calibration chart, it fails to disclose a transparent substrate, it fails to disclose transmission spectrums of the first and second colors’ color bars have peak tops that are respectively separated, it fails to disclose the color bar group further includes violet and near infrared, and fails to disclose 50% relative transmittance of the violet and the near infrared color bar transmission spectrums.
Jung et al. (US Pat. 6,373,573) – which discloses a color calibration chart (Jung et al.: Fig. 26 chart 404) utilized to correct imager (382) color signals (C.38:L.26-37).  However, Jung et al. fails to disclose a transmission type color calibration chart, it fails to disclose first and second color coordinate points within the claimed points on an xy chromaticity diagram, and it fails to disclose the color bar group including violet and near infrared.
Furthermore, there isn’t any teaching or motivation for a transmission type color calibration chart including a transparent substrate, and a color bar group on the transparent substrate the color bar group including color bars of a color, a second color, violet, and near infrared arranged in a pattern, wherein coordinate points of the first color are within a region encompassed by four points (0.351, 0.649), (0.547, 0.453), on the xy chromaticity diagram, a transmission spectrum of the first and the second colors’ color bars have peak tops that are respectively separated, a transmission spectrum of the violet color bar at 50% relative transmittance is within a range of 435 nm – 465 nm, and a transmittance of the violet color bar at 415 nm is 100%; and a transmission spectrum of the near infrared color bar at 50% relative transmittance is within a range of 630 nm-730 nm and a transmittance of the near infrared color bar at 730 nm is 100%, in combination with the other claimed elements.  Claims 19-20 and 23-28 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884